 

Exhibit 10.11

 

THIRD AMENDMENT TO EVALUATION AND EXCLUSIVE OPTION AGREEMENT

 

Made and entered in to this 15th day of August, 2014

 

By and between

 

YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED

 

a company duly registered under the laws of Israel of P O Box 95, Rehovot 76100,
Israel

(hereinafter, “Yeda”)

 

and

 

CELL SOURCE LIMITED

 

a company duly registered under the laws of Israel of 65 Yigal Alon St., Toyota
Tower, 23rd Floor, Tel Aviv 67443, Israel

(hereinafter, “Cell Source”)

 

WHEREASYeda and Cell Source are parties to an evaluation and exclusive option
agreement dated October 3, 2011 as amended on April 1, 2014 and further amended
on June 22, 2014 ("the E&O Agreement”); and

 

WHEREASthe parties are contemplating to enter into a Research and License
Agreement, pursuant to which Yeda shall grant to Cell Source a worldwide
exclusive license in respect of, inter alia, a certain invention, more fully
described in PCT patent application no. PCT/IB2012/057042 entitled “MAMMALIAN
FETAL PULMONARY CELLS AND THERAPEUTIC USE OF SAME” (Yeda ref. 2011-092), and any
further development arrived at under the Research, as shall be outlined in the
said Agreement, whether covered by this patent or another current or future
patent application developed under the said Research; and

 

WHEREASCell Source has also requested to preserve its option to obtain a licence
to the Patents and the Inventions under the E&O Agreement (the “Option”) that
may be relevant to Cell Source’s business, and has further requested to extend
the Option until December 31, 2015; and

 

WHEREASthe parties hereby agree that the said preservation and extension of the
Option shall be subject to the acknowledgements and representations of Cell
Source set out herein below,

 

NOW THEREFORE IT IS AGREED BY THE PARTIES HERETO AS FOLLOWS:

 

1.Terms and phrases used in this Amendment which are defined in the E&O
Agreement shall have in this Amendment the same meaning as that attributed to
them in the E&O Agreement, unless otherwise expressly defined in this Amendment.
The above preamble forms an integral part of this Amendment.

 

 

 

 

2.Cell Source hereby acknowledges and represents that:

 

2.1it has been informed by Yeda that certain of the scientists listed as
inventors to the Inventions in the applicable Patents were, during part or all
of the period in which they contributed to such Inventions at the Institute,
physicians that may have been affiliated with various respective health care
institutions in Israel other than the Institute (the “Other Institutions” and
the “Employed Inventors”, respectively);

 

2.2Yeda intends to investigate the above issue and, if necessary, to make
commercially reasonable efforts to resolve it in a manner that will, de facto,
provide Cell Source with the opportunity to license these Inventions on an
exclusive worldwide basis in a manner that will be acceptable to the Other
Institutions; and

 

2.3in light of the above, Yeda may not have full right and title to the Patents
and the Inventions that are the subject of the Option, and therefore, the Option
is limited to the rights that Yeda shall in fact have in respect of the Patents
and the Inventions (as the case may be) at the time of the exercise (if
exercised) of the Option by Cell Source (the “Yeda Rights”) and Cell Source
hereby waives any claim against Yeda in that respect.

 

3.Subject to the above, the E&O Agreement shall be modified, such that, the
Option detailed in clause 7.1 thereto shall be limited to the Yeda Rights and
the words “until September 1st, 2014” in the said clause shall be replaced by
the words “until December 31st, 2015”.

 

4.This Amendment and the E&O Agreement shall be read as one and shall represent
the complete current understanding between the parties with respect to the
subject matter hereof. Subject to the modifications contained herein, the
provisions of the E&O Agreement shall remain unaltered and in full force and
effect.

 

IN WITNESS WHEREOF the parties hereto have set their signatures as of the date
set out above.

 



for YEDA RESEARCH AND DEVELOPMENT CO., LTD.   for CELL SOURCE LIMITED          
          Signature:     Signature:             Name:     Name:            
Title:     Title:  

 

 

 

 